EXHIBIT (17)(a)(v) EATON VANCE COLORADO MUNICIPAL INCOME FUND Supplement to Prospectus dated December 1, 2009 EATON VANCE LOUISIANA MUNICIPAL INCOME FUND Supplement to Prospectus dated January 1, 2010 EATON VANCE INSURED MUNICIPAL INCOME FUND EATON VANCE KANSAS MUNICIPAL INCOME FUND Supplement to Prospectus dated June 1, 2010 The Board of Trustees of the funds named above (each a "Fund" and together the "Funds") recently approved a proposal to reorganize the Funds into Eaton Vance National Municipal Income Fund, a series of Eaton Vance Municipals Trust with substantially the same investment objective as the Funds. Proxy materials describing the proposed reorganization are expected to be mailed in September 2010 to each Funds record date shareholders. If shareholders of a Fund approve that Funds reorganization, that reorganization is expected to be completed in the fourth quarter of 2010. For additional information regarding the investment strategies and principal risks of National Municipal Income Fund, please see that funds summary prospectus, which can be located at http:// funddocuments.eatonvance.com. After the close of business on June 18, 2010, each Fund will be closed to new investors. June 14, 2010 EATON VANCE LOUISIANA MUNICIPAL INCOME FUND Supplement to Prospectus dated January 1, 2010 1. The following replaces Portfolio Manager under Management under Fund Summaries -Louisiana Municipal Income Fund: Portfolio Manager. The Fund is managed by Thomas M. Metzold, Vice President of BMR, who has managed the Fund since 2010. 2. The following replaces the fifth paragraph under Management. in Management and Organization: William H. Ahern is the portfolio manager of the Alabama Fund (since June 1, 1997). Craig Brandon is the portfolio manager of the Maryland Fund (since September 13, 2004). Cynthia J. Clemson is the portfolio manager of the Missouri Fund (since it commenced operations). Thomas M. Metzold is the portfolio manager of the Louisiana Fund (since February 22, 2010), the North Carolina Fund (since March 1, 2004), the Oregon Fund (since November 1, 1996) and the South Carolina Fund (since November 1, 2005), and Adam A. Weigold is the portfolio manager of the Arkansas Fund , the Georgia Fund , the Kentucky Fund , the Tennessee Fund and the Virginia Fund , (all since October 1, 2007) . Each portfolio manager is a Vice President of Eaton Vance and BMR and also manages other Eaton Vance portfolios, and Mr. Ahern, Mr. Brandon, Ms. Clemson and Mr. Metzold have been Eaton Vance portfolio managers for more than 5 years. Mr. Weigold was appointed a portfolio manager in 2007 and has been a Vice President of Eaton Vance and BMR since 2003 and a municipal credit analyst at Eaton Vance for more than five years. February 22, 2010 4400-2/10 12MUNI1/1PS Eaton Vance Alabama Municipal Income Fund Class A Shares - ETALX Class B Shares - EVALX Class C Shares - ECALX Class I Shares - EIALX Eaton Vance Arkansas Municipal Income Fund Class A Shares - ETARX Class B Shares - EVARX Class C Shares - ECARX Eaton Vance Georgia Municipal Income Fund Class A Shares - ETGAX Class B Shares - EVGAX Class C Shares - ECGAX Class I Shares - EIGAX Eaton Vance Kentucky Municipal Income Fund Class A Shares - ETKYX Class B Shares - EVKYX Class C Shares - ECKYX Eaton Vance Louisiana Municipal Income Fund Class A Shares - ETLAX Class B Shares - EVLAX Class C Shares - ECLAX Eaton Vance Maryland Municipal Income Fund Class A Shares - ETMDX Class B Shares - EVMYX Class C Shares - ECMDX Class I Shares - EIMDX Eaton Vance Missouri Municipal Income Fund Class A Shares - ETMOX Class B Shares - EVMOX Class C Shares - ECMOX Eaton Vance North Carolina Municipal Income Fund Class A Shares - ETNCX Class B Shares - EVNCX Class C Shares - ECNCX Class I Shares - EINCX Eaton Vance Oregon Municipal Income Fund Class A Shares - ETORX Class B Shares - EVORX Class C Shares - ECORX Eaton Vance South Carolina Municipal Income Fund Class A Shares - EASCX Class B Shares - EVSCX Class C Shares - ECSCX Class I Shares - EISCX Eaton Vance Tennessee Municipal Income Fund Class A Shares - ETTNX Class B Shares - EVTNX Class C Shares - ECTNX Eaton Vance Virginia Municipal Income Fund Class A Shares - ETVAX Class B Shares - EVVAX Class C Shares - ECVAX Class I Shares - EVAIX Mutual funds providing tax-exempt income Prospectus Dated January 1, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Alabama Fund 3 Arkansas Fund 7 Georgia Fund 11 Kentucky Fund 15 Louisiana Fund 19 Maryland Fund 23 Missouri Fund 27 North Carolina Fund 31 Oregon Fund 35 South Carolina Fund 39 Tennessee Fund 43 Virginia Fund 47 Important Information Regarding Fund Shares 51 Investment Objectives & Principal Policies and Risks 52 Management and Organization 53 Valuing Shares 54 Purchasing Shares 55 Sales Charges 57 Redeeming Shares 60 Shareholder Account Features 61 AdditionalTax Information 62 Financial Highlights 67 Alabama Fund 67 Arkansas Fund 69 Georgia Fund 71 Kentucky Fund 73 Louisiana Fund 75 Maryland Fund 77 Missouri Fund 79 North Carolina Fund 81 Oregon Fund 83 South Carolina 85 Tennessee Fund 87 Virginia Fund 89 2 Fund Summaries Alabama Municipal Income Fund Investment Objective The Funds investment objective is to provide current income exempt from regular federal income tax and Alabama state personal income taxes . Fees and Expenses of the Fund The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page 57 of this Prospectus and page 21 of the Funds Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% 1.00% None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Class I Management Fees 0.29% 0.29% 0.29% 0.29% Distribution and Service (12b-1) Fees 0.20% 0.95% 0.95% n/a Interest Expense 0.05% Expenses other than Interest Expense % Other Expenses % Total Annual Fund Operating Expenses 0.85% 1.60% 1.60% 0.65% (1) Interest expense relates to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions , and , as a result, net asset value and performance have not been affected by this expense. If Interest Expense was not included, Total Annual Fund Operating Expenses would have been 0.80% for Class A, 1.55% for Class B and Class C and 0.60% for Class I . See Investment Objectives & Principal Policies and Risks  in this prospectus for a description of residual interest bond transactions. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Y ears Class A shares $ $ $ $1, $ $ $ $1, Class B shares* $ $ $1, $1, $ $ $ $1, Class C shares $ $ $ $1, $ $ $ $1, Class I shares $
